Case: 15-14134   Date Filed: 05/04/2016   Page: 1 of 3




                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-14134
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 5:15-cv-00742-AKK



R. JAMIE RUHL,

                                                           Plaintiff-Appellant,

                                 versus


CATHI SPEAR,
an individual,
JUDGE BRENT CRAIG,
an individual,
JUDGE CHARLES LANGHAM,
an individual,
LUTHER STRANGE,
Alabama Attorney General,
ROY MOORE,
Court Chief Judge,


                                                       Defendants-Appellees.
              Case: 15-14134    Date Filed: 05/04/2016   Page: 2 of 3


                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                  (May 4, 2016)

Before HULL, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellant R. Jamie Ruhl appeals the dismissal of his civil

complaint against: (1) Cathi Spear, the mother of his minor child; (2) Alabama

state court judges Brent Craig and Charles Langham, who entered orders in Spear’s

child custody and child support action; (3) Roy Moore, Chief Justice of the

Supreme Court of Alabama, in his official capacity as the official “vested with

presiding over the actions of the judicial branch with the state of Alabama”; and

(4) Luther Strange, Alabama Attorney General, in his official capacity “as the

state’s chief law enforcement officer required to, among other things, defend the

laws of the state of Alabama.” Ruhl’s complaint alleged that Judges Craig and

Langham conspired with Spear to violate his constitutional rights in the Alabama

child custody and child support proceedings. Ruhl asserted federal civil rights

claims under 42 U.S.C. §§ 1983 and 1985 and various state tort claims and sought

declaratory and injunctive relief and compensatory damages.




                                         2
               Case: 15-14134    Date Filed: 05/04/2016    Page: 3 of 3


      In dismissing Ruhl’s claims “in their entirety,” the district court concluded

that: (1) the court lacked subject matter jurisdiction over certain claims under the

Rooker-Feldman doctrine; (2) Ruhl’s constitutional claims under §§ 1983 and

1985 were barred by the applicable two-year statute of limitations; (3) the judicial

defendants were entitled to judicial immunity; (4) the Alabama Attorney General

was entitled to prosecutorial immunity; (5) all of the state defendants sued in their

official capacities for money damages were entitled to Eleventh Amendment

immunity; (6) Ruhl lacked standing to bring claims alleging violations of Alabama

criminal law; (7) Ruhl’s complaint failed to state a claim under Alabama law for

intentional infliction of emotional distress and unjust enrichment; and (8) Ruhl’s

claim of negligent infliction of emotional distress was not cognizable under

Alabama law.

      After review of the parties’ briefs and the record, we find no reversible error

and affirm the district court’s order dismissing all of Ruhl’s claims.

      AFFIRMED.




                                          3